DETAILED ACTION

The Amendment filed by Applicant on 03/04/2022 is entered.

The IDS filed by Applicant on 02/17/2022 is entered.


Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/04/2022 have been fully considered and they are found unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima, US 2017/0253729 A1 (hereinafter “Nakashima”). Nakashima teaches a cross-linkable rubber composition comprising carboxyl group-containing nitrile rubber (iodine value 120 or less) formed by combining 5 to 50 wt. % acrylonitrile, n-butyl maleate and t-dodecyl mercaptan followed by addition of a polyamine based crosslinking agent (0.5 to 20 parts with respect to 100 parts of nitrile rubber). See Nakashima, Abstract; [0017] – [0022]; [0058]; [0062]. Nakashima further teaches a resultant saturated rubber having a composition of 35.6 wt. % acrylonitrile, 59.0 wt. % diene, 5.4 wt. % n-butyl maleate (a meth(acrylic) acid alkyl ester), an iodine value of 8 and polymer Mooney viscosity of 48. See Nakashima, [0114] (Emphasis). Nakashima further teaches ethylenically unsaturated dicarboxylic acid monoester monomers are required by present claim 4. See Nakashima, [0030]. Nakashima further teaches a cross-linked rubber useful as a seal member. See Nakashima, [0091]. Thus, Nakashima anticipates claims 1-7.

In response to the current amendment where a carboxyl group-containing acrylic rubber (B) contains 0.1 to 10 wt. % of carboxyl group-containing monomer units, Nakashima teaches modification (acylation) of the polysaccharide polymer creating a carboxyl monomer units. See Nakashima, [0055]. Nakashima further teaches crosslinking into a single unit a carboxyl group-containing nitrile rubber (containing 0.1 to 10 wt. % of carboxyl group-containing monomer, mono-n-butyl maleate) units and acylated polysaccharide polymer producing the claimed invention as a single cross-linkable rubber composition comprising a carboxyl group-containing nitrile rubber, a carboxyl group containing acrylic rubber (B) and polyamine based crosslinking agent (C).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh